Citation Nr: 1202219	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to July 1968.  
This matter comes before the Board of Veterans' Appeals (Board) from June 1998 and November 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

Initially, the Board notes that the Veteran's claim for entitlement to service connection for PTSD was denied by the RO in June 1998 because there were no verified stressors.  The RO noted that there was no evidence of record that the Veteran had served in Vietnam, the location of the averred stressors.  The Veteran did not file a timely appeal to that denial.  In June 2004, the Veteran filed a claim to reopen his previously denied PTSD claim.  Associated with the claims file, since the June 1998 denial, are service department records which were not previously considered by the RO.  The Board finds that, due to the newly submitted service department records, the issue of entitlement to service connection for PTSD must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen a previously denied claim.  38 C.F.R. § 3.156(c) (2011).  In this regard, the Board also notes that, although the RO styled the appeal as from the December 2004 rating decision, the RO provided VCAA notice as if the claim were a claim for entitlement to service connection, and not as a claim to reopen based on new and material evidence.   

This matter was previously before the Board in March 2010 when the Board denied the Veteran's claim.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2010, the Court vacated the Board's March 2010 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  A remand was held to be necessary for the Board to provide adequate reasons or bases as to whether VA complied with its duty to assist the Veteran in the development of stressor information for his PTSD claim.  In this regard, the JMR noted that the Board failed to make a determination that a response to a request for record from the United States Army and Joint Services Record Research Center (JSRRC) was a formal finding from JSRRC.  In addition, the Board, in its March 2010 decision, failed to adequately consider that the Veteran had convalescence leave when discussing whether he could have learned of the death of two people.  In correspondence dated in November 2011, the Veteran's attorney has stated that the Veteran "is willing to stipulate that [specific unit records] either do not exist or are unrecoverable."  The Veteran's attorney also stated that the Veteran's un-witnessed death of his friends "by itself, is not a stressor event upon which a diagnosis of PTSD can be based."  Thus, the Board finds that remand to attempt to obtain unit records to verify the Veteran's alleged stressor of working with dead bodies ("bag and tag") or obtain a formal finding of unavailability is not warranted. 

The issue of entitlement to service connection for a psychiatric disability other than PTSD, to include depression, has been raised by the record, and has been previously referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran had temporary duty in Vietnam for approximately 29 days in 1967.  
Although the Veteran initially cited other stressors, as discussed below, as the basis for his alleged PTSD, the Veteran now contends that his PTSD is due to his fear of hostile military or terrorist activity.  According to November 2011 correspondence from Dr. M.C., the Veteran knew of frequent attacks upon air bases in Vietnam and feared that his base would be attacked while he was there.  Dr. M.C. stated that the Veteran became "fearful and horrified at the potential for his death while he was in Vietnam."  

Service connection can be granted if the evidence of record demonstrates the following:  1) a current diagnosis of PTSD (rendered by an examiner specified by 38 C.F.R. § 3.304(f)); 2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and 3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was a communication center specialist.  The evidence of record establishes that the Veteran had orders for temporary duty in Vietnam, of approximately 29 days in August 1967, with a communication squadron.  (See Air Force (AF) Form 626 (Temporary Duty Order-Military).  A review of the official military documentation contained in the Veteran's claims file is unremarkable for evidence suggesting he affirmatively engaged in combat activity against enemy forces, as contemplated by VA regulations.  His DD Form 214 does not reflect that he received any decorations or medals indicative of involvement in combat or service in Vietnam.  

Based on the Veteran's allegation that he was in fear of hostile military or terrorist activity while assigned to Tan Son Nhut Air Base, Vietnam in August 1967, the Board finds that a remand for a VA examination is warranted.  

In determining if the Veteran has PTSD, the examiner should not consider the following alleged stressors as a basis for PTSD because the Board finds that there is no competent credible evidence to support such allegations and the Veteran's allegations are less than credible: that the Veteran killed an adolescent Vietnamese boy, that the Veteran worked with body bags and dead bodies, and that while the Veteran was in Vietnam, he received a letter notifying him of the death of J.E., a friend.

First, with regard to the Veteran's averment that he killed an adolescent Vietnamese boy, the Board finds no credible evidence of such an incident.  The Veteran has given conflicting accounts of how the alleged incident occurred.  He avers that, while he was with the 101st Airborne Division, he killed a 13 or 14 year old Vietnamese boy who had been severely tortured by an ARVN (Army of the Republic of Vietnam) interpreter, and that he was ordered to kill the boy by an officer.  (See January 1998 statement).  He averred that he often thinks that he shot the boy for "revenge" for what he had seen (See May 2004 statement).  A March 2004 VA mental health clinic note reflects that the Veteran reported that he shot the boy because he thought that he [the Veteran] and a friend were going to get killed by the boy's use of explosives.  An April 2006 VA psychiatry note reflects that the Veteran reported that he "always wanted to kill Vietnamese.  Finally, he avers that a fellow soldier caught a young Vietnamese boy with a map and cigarettes, who had previously being running errands for U.S. soldiers, and that the fellow soldier told the Veteran that he "could kill this kid."  He further stated that the other soldiers cheered him and that "he felt immense peer pressure to shoot that kid." (See private April 2004 psychological evaluation).

There is no credible supporting evidence that the claimed in-service stressor occurred.  As noted above, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service.  The record reflects that at the time of the alleged incident, the Veteran would have been in Vietnam approximately two weeks and assigned to a large air base as a communications specialist.  There is no evidence that he was assigned to the 101st Airborne Division, or that he would have been in a position for a commissioned officer to order him, or other soldiers to entice him, to commit an intentional killing of a civilian.  Moreover, the Veterans performance evaluation from the time period reflects that he had the highest standards of military bearing and human relations.  The Board finds that there is no competent credible evidence of record to verify the alleged stressor.

In addition, correspondence from DR. M.C., dated in November 3, [2011], reflects his opinion that the alleged killing of a Vietnamese boy was a "fantasy" of the Veteran. 

Second, with regard to the Veteran's contention that he was sent to Vietnam to work with body bags and dead bodies, there is no credible evidence that the claimed-in-service stressor of having "bag and tag" duty occurred.  As noted above, the Veteran was ordered to Vietnam on a temporary tour of duty with a communication squadron.  His TDY (temporary duty) orders list 29 other members of his communication group, and their respective security clearances, to include cryptography.  In addition, his service personnel records reflect that he had underwent training in communication duties prior to his temporary duty.  (See PCA Form 14).  The Veteran's personnel records contain no indication that he was ever trained in, or performed, mortuary duties.  The Veteran's performance report for April 1967 to March 1968 does not reflect any duties other than those consistent with a communications specialist.  His evaluation for the time period of April 1967 to March 1968 is entirely negative for any mortuary duties and specifically notes his work with switchboards and telephones.

Third, with regard to the Veteran's contention that while he was in Vietnam, he received a letter notifying him of the death of a friend, J.E., who was killed in action the Board notes that there is no competent credible evidence of record that J.E. died while the Veteran was in active service.  The Board notes that an internet search of the Vietnam War Memorial (Wall) provides two individuals by that name, one of whom was from the Veteran's hometown.  His casualty date is listed as July 1969, more than two years after the Veteran's TDY in Vietnam.  The casualty date of the other individual is listed as January 1969, more than one year after the Veteran's TDY in Vietnam.  The Veteran was not in Vietnam, or in active service, on either date.

Fourth, with regard to the Veteran's contention that upon his return home, he learned of the death of two friends, T.R. and A.J, the Veteran's attorney has noted that the Veteran had 30 days of convalescence leave from October to November 1967.  Even if the Veteran learned of the death of two friends after service in Vietnam, but while on active service, such notification would not put him in reasonable fear of hostile military or terrorist activity as he had already left Vietnam and was home.  In addition, the Veteran's attorney has conceded that the un-witnessed death of a friend, it and of itself, is not a stressor event upon which a diagnosis of PTSD can be based. 

The Board finds that the contentions by the Veteran that, while in Vietnam, he was "in helicopters sending secret code messages to fighter pilots and bombers" is also unsupported by the record and inconsistent with his duties during that time period, as reflected in his most recent training prior to TDY and his evaluation for the pertinent time frame.  

In evaluating the Veteran, the examiner should review the entire claims folder, to include the inconsistent diagnoses with regard to whether or not the Veteran has PTSD.  While the evidence of record contains diagnoses of PTSD (see VA examination report dated in March 2004, private psychological evaluation dated in April 2004, July 2008 "Veteran's Home" record, and November 2011 correspondence from DR. M.C.), an April 2006 VA psychiatry note reflects that the PTSD diagnosis is a "loose diagnosis" and highly questionable.  In addition, other VA medical records reflect a diagnosis of major depression and not PTSD (see September 2007 VA discharge record and July 2008 VA discharge record.)  

The Board finds, prior to a VA examination, it would be helpful to have associated with the claims folder any information as to the number of enemy attacks, if any, on Tan Son Nhut Airbase in August and September 1967. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Service Records Research Center (JSRRC), or any other appropriate agency, and request that it investigate and attempt to verify whether there were any hostile enemy attacks or terrorist attacks on Tan Son Nhut Air Base, Vietnam in August and September 1967.  If no records are available, the RO should note such in the file.  

2.  Thereafter, the Veteran should be afforded a VA examination to determine whether the Veteran has PTSD.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has PTSD causally related to his military service.  The examiner should not consider the following alleged stressors as a basis for PTSD because the Board finds that there is no competent credible evidence to support such allegations and the Veteran's allegations are less than credible: that the Veteran killed an adolescent Vietnamese boy, that the Veteran worked with body bags and dead bodies, that while the Veteran was in Vietnam, he received a letter notifying him of the death of a friend, J.E., and that the Veteran flew in helicopters sending secret code messages to fighter pilots and bombers.

In evaluating the Veteran, the examiner should review the entire claims folder, to include the inconsistent diagnoses with regard to whether or not the Veteran has PTSD (e.g. VA examination report dated in March 2004, private psychological evaluation dated in April 2004, July 2008 "Veteran's Home" record, November 2011 correspondence from DR. M.C., April 2006 VA psychiatry, September 2007 VA discharge record , and July 2008 VA discharge record).  

The examiner should only consider in-service stressors which are consistent with the Veteran's 29 day service at Tan Son Nhut Air Base, Vietnam in August 1967 where he was assigned to communication work such as working with teletype and switchboard operation.

The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  Thereafter, readjudicate the issue of entitlement to service connection for PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


